ORDER

PER CURIAM.
Fred F. Guyton, Jr. (Husband) appeals from the trial court’s judgment denying his Motion to Set Aside Consent Judgment. We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not abuse its discretion in refusing to set aside the Consent Judgment. Boillot v. Conyer, 826 S.W.2d 95, 97 (Mo.App. E.D.1992). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).